Citation Nr: 1648311	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 21, 2010, for right eye disability with anatomical loss and history of pseudophakia, pseudophakic corneal edema, glaucoma, chorioretinal scarring, and optic atrophy.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1952 to October 1954 and from January 1955 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which implemented an August 2007 Board decision that granted service connection for a right eye disability and assigned an initial 30 percent rating, effective September 16, 1999.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating.

The Board notes that the Veteran also expressed dissatisfaction with the effective date of his award of service connection.  Such issue was addressed in a December 2009 statement of the case, but the subsequently submitted substantive appeals explicitly limited the appeal to the increased rating claim and a claim for an effective date prior to December 7, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Consequently, the issue regarding an earlier effective date for service connection for the right eye disability has not been perfected for appeal and, therefore, is not properly before the Board.

Regarding the issue currently on appeal, in a March 2011 rating decision, the RO assigned a 100 percent rating for the Veteran's right eye disability, effective July 21, 2010.  Such decision constituted a complete grant of the benefits sought from July 21, 2010 forward and, as such, the current appeal has been limited only to the period during which the Veteran is not already in receipt of a 100 percent rating for his right eye disability.  

The Board granted an earlier effective date for a TDIU in September 2013 and remanded the instant matter.  The issue was remanded again in January 2016.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim on appeal and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, during the pendency of the appeal, the Veteran was represented by a private attorney.  In March 2015, the Veteran's representative withdrew her representation.  The Veteran has not appointed a new representative and, as such, he is currently unrepresented in the matter before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 1, 2006, the Veteran's service-connected right eye disability resulted in visual acuity of light perception only, and he was not blind in his nonservice-connected left eye.

2.  Resolving all doubt in the Veteran's favor, he was blind in both eyes from April 1, 2006, to November 20, 2006, and had anatomical loss of his right eye and blindness (5/200) vision in his nonservice-connected left eye as of November 21, 2006.


CONCLUSIONS OF LAW

1.  For the appeal period prior to April 1, 2006, the criteria for an initial rating in excess of 30 percent for the right eye disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.84a, Diagnostic Code (DC) 6070 (2008).

2.  For the appeal period beginning April 1, 2006, the criteria for an initial rating of 100 percent for the right eye disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.84a, DCs 6063, 6067 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran's claim of entitlement to a higher initial rating for a right eye disability stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's post-service VA and private treatment records have been obtained, to the extent he authorized VA to obtain the latter records, and considered.  Additionally, VA requested records from the Social Security Administration (SSA) on at least two occasions and was alternatively advised that the Veteran had not filed for SSA benefits (July 2008) and that any records previously possessed by the SSA had been destroyed (October 2009).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also provided VA examinations in February 2004 and November 2009 that address the severity of his right eye disability.  He has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right eye disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.

Furthermore, the Board finds there has been substantial compliance with the Board's September 2013 and January 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in September 2013, the matter was remanded in order to afford the Veteran an opportunity to submit authorization to obtain outstanding treatment records related to his right eye disability, specifically from Dr. R.D. and Dr. W.F.  Subsequently, in June 2014 and October 2014 letters, the AOJ requested that the Veteran provide authorizations to obtain any outstanding records related to his right eye.  While the Veteran's former representative reported in November 2014 that there were no outstanding records related to the Veteran's claim regarding his right eye disability, in January 2016 the Board remanded the claim again to afford the Veteran another opportunity to identify any outstanding treatment records.  In February 2016, the AOJ sent the Veteran a third letter asking that he identify any outstanding treatment records related to his right eye disability; the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").  Given the foregoing, the Board finds that there has been substantial compliance with the Board's September 2013 and January 2016 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, as such stems from the date of service connection of September 16, 1999, the rating criteria revised effective December 10, 2008, are not applicable. 

Prior to July 21, 2010, the Veteran's service-connected right eye disability was evaluated as 30 percent disabling under 38 C.F.R. § 4.84a, DC 6070 (impairment of visual acuity).  

The rating criteria for evaluating eye disabilities, as in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383 (a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The former rating criteria for evaluating eye disabilities also provided that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the non-service-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former rating criteria for evaluating eye disabilities, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/700 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is limited to light perception only and the vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , DCs 6070, 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is limited to light perception only and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, and 6076.

A 50 percent rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, and 6078.

A 60 percent rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

An 80 percent rating is warranted for:  (1) anatomical loss of one eye and corrected vision to 15/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 15/200 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 15/200 in the other eye; (4) corrected visual acuity to 10/200 in one eye and 15/200 in the other eye; or (5) corrected visual acuity to 15/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 90 percent rating is warranted for:  (1) anatomical loss in one eye and corrected visual acuity to 10/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 6068 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 10/200 in the other eye; or (4) corrected visual acuity to 10/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, and 6071.

When a Veteran is entitled to disability compensation in only 1 eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  

The Veteran contends that a higher rating is warranted for his service-connected right eye disability from September 16, 1999, to July 21, 2010, due to the poor vision he experienced in his nonservice-connected left eye.  

VA treatment records from December 1999 to July 2005 reveal right eye vision limited to light perception only and the Veteran was routinely noted to have glaucoma.  In November 2000, optic nerve atrophy was noted in the right eye.  Thereafter, records from 2002 and 2003 note the presence of right eye amblyopia (lazy eye) and age-related macular degeneration.  

The Veteran was afforded a VA eye examination in February 2004.  At that time, he reported that he only had side vision in his right eye and no central vision.  He reported being advised by physicians that cataract surgery would not restore vision in the eye.  On physical examination, the examiner noted right eye corrected and uncorrected vision as perceiving no light, near or far.  His uncorrected nonservice-connected left eye visual acuity was 20/200 near and less than 20/400 far; corrected left eye vision was 20/100 near and 20/70 far.  The examiner opined that the Veteran only had one useful eye at that time and had glaucoma, cataracts, and "a few other findings."  In this regard, a deep brown nucleosclerotic cataract was present in the posterior right eye with subcapsular cataracts that nearly blocked the view of the right eye.  Similarly, the Veteran's nonservice-connected left eye was noted to have grade two nucleosclerotic (aging-type) cataract with posterior subcapsular changes.  Intraocular pressure was noted to be within normal limits bilaterally.  Upon dilation, a clear view of the right eye could not be obtained but the examiner noted possible degenerative changes in the eye and some "floaters[.]"  While the examiner could not obtain a clear view of the left eye, it was noted to appear normal with some evidence of age-related degenerative changes.  Ultimately, the examiner found that the Veteran was blind in the right eye.

In July 2004, the Veteran submitted a May 2004 letter from Dr. W.F. who noted that the Veteran underwent left eye cataract surgery with excellent results, but the cataract surgery in the right eye did not result in "much improvement of vision."  Dr. W.F. stated that prior to the surgery, the right eye had dense nuclear and cortical posterior subcapsular cataract and only slight reaction to light.  After surgical repair, the Veteran had only hand motion and light perception in his right eye, optic atrophy, and general atrophy of the eye.  Ultimately, the doctor diagnosed the Veteran with extremely poor right eye vision second to optic atrophy and retina vascular disease.

Treatment records from Dr. V.V. indicate that on November 21, 2006, the Veteran underwent enucleation with orbital implant and a temporary tarsorrhaphy.  The record indicates that a prosthetic eye was implanted at that time.  Notably, while the record itself indicates that the procedure was performed on the nonservice-connected left eye, subsequent treatment records indicate that it was actually performed on the right eye and not the left eye.  For instance, a November 2008 private treatment record notes the presence of a right eye prosthesis and a November 2009 VA examiner noted that the right eye had been removed in 2006.  As noted in the Due Process Considerations section above, VA requested that the Veteran submit authorizations to obtain additional records related to his right eye treatment on at least three separate occasions but he declined to do so; as such, the record does not contain any other records from Dr. V.V. related to the surgery.  Nevertheless, the Board finds that the preponderance of the medical evidence of record indicates that the Veteran's right eye was replaced with a prosthesis on November 21, 2006.

The aforementioned November 2008 private treatment record is from Dr. H.S. who reported in a letter that the Veteran had been seen at his office since April 2006 and that since that time, the best right eye vision noted was "prosthesis" and the best corrected left eye vision was 20/400.  Apparently, since the Veteran's right eye surgery did not take place until November 2006, Dr. H.S. must have believed that the Veteran's pre-prosthesis right eye visual acuity was basically akin to having a prosthesis.  Ultimately, Dr. H.S. stated that the Veteran's low levels of visual acuity rendered him legally blind.

Shortly thereafter, an April 2009 VA treatment record also indicates that the Veteran was legally blind secondary to glaucoma and that his best visual acuity was 20/400-1 in the left eye.

The Veteran was afforded another VA examination in November 2009.  Testing at that time revealed a prosthesis in the right eye and left eye uncorrected visual acuity of 20/12 M near and 20/(>)400 far; corrected left eye vision revealed 20/12m near and 20/250 far.  The examiner further noted that the visual fields of the left eye indicated a donut shape, blind in the middle 25 degrees and vision in the periphery.  Ultimately, the examiner noted that the Veteran was legally blind from dry macular degeneration.

For the appeal period prior to April 1, 2006, the Veteran's right eye disability was manifest by visual acuity of light perception only.  As there is no indication in the record prior to April 1, 2006, that the Veteran was blind in his nonservice-connected left eye, his left eye visual acuity will be considered 20/40.  See 38 C.F.R. §§ 3.383, 4.14.  Thus, while the Veteran's former representative argued in the January 2009 notice of disagreement that the Veteran should be afforded further staged ratings based on his reduced visual acuity in the nonservice-connected left eye, she was mistaken in the application of the law as additional disability by nonservice-connected conditions cannot be the basis of increased ratings for service-connected conditions.  38 C.F.R. § 4.14.  

The Board has also considered whether the Veteran experienced other right eye symptoms besides loss of visual acuity such that separate staged ratings could be rendered prior to April 1, 2006.  Likewise, the Board notes that the Veteran had various right eye diagnoses to include glaucoma, cataracts, and optic atrophy.  However, neither the Veteran's lay statements nor the medical evidence of record indicate that he experience any symptomatology aside from loss of vision in the right eye.  With regard to the separate diagnoses, the initial award of service connection specifically encompassed the Veteran's various diagnoses as listed in the Issue section on the title page of this decision.  Additionally, a review of the Diagnostic Codes indicate that a higher rating would only be warranted for one of the Veteran's distinct diagnoses, glaucoma, if the condition was congestive or inflammatory and there is no indication of such in the medical and lay evidence of record.  38 C.F.R. § 4.84a, DC 6012.  

For the appellate period beginning on April 1, 2006, the Veteran's right eye disability was manifest by visual acuity of light perception only and, since November 21, 2006, he had anatomical loss of his right eye.  Regarding the Veteran's left eye visual acuity, while it would normally be deemed corrected to 20/40 as noted above, in a November 2008 letter Dr. H.S. reported that he had been treating the Veteran since April 2006 and the Veteran's vision had been bilaterally legally blind since that time.  Under VA regulations, compensation is payable if a veteran is blind in one eye as a result of service-connected disability and blind in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§  3.383(a)(1).  Thus, it appears that the Veteran was blind bilaterally in April 2006 and as such, a 100 percent rating is warranted pursuant to 38 C.F.R. §§ 3.383 and 4.84a.  Notably, while Dr. H.S. did not provide a specific treatment date in April 2006 at which point the Veteran's nonservice-connected left eye visual acuity was reduced to blindness and attempts to obtain outstanding treatment records in two prior remands have been unsuccessful, the Board will accord the Veteran the benefit of the doubt and assign April 1, 2006, as the first date the Veteran was legally blind bilaterally.

In effectuating this award, the Board notes that, since July 21, 2010, the Veteran's right eye disability has been rated under Diagnostic Code 6063, which governs anatomical loss of one eye with corrected visual acuity of 5/200 in the other eye; such criteria cannot be used to award the Veteran a total rating for the period prior to November 21, 2006, the date the Veteran's right eye was anatomically removed.  Thus, from April 1, 2006, to November 20, 2006, Diagnostic Code 6067, which governs light perception in one eye with corrected visual acuity of 5/200 in the other eye, is for application.  Ultimately, such distinction is essentially meaningless to the Veteran who will be afforded a 100 percent rating from April 1, 2006, forward.  

The Board further notes that the AOJ must consider and modify the Veteran's Special Monthly Compensation (SMC) awards to reflect the newly assigned 100 percent rating for his right eye disability as of April 1, 2006.  In this regard, the Veteran was in receipt of a TDIU and SMC K-1 based on loss of use of one eye from September 16, 1999, through July 21, 2010.  Effective July 21, 2010, he was awarded SMC MB-1 on account of blindness in both eyes and SMC P-1 based on blindness and additional service connected disabilities resulting in 50 percent disability.  Such awards must be revisited and recalculated by the AOJ based on the award of a 100 percent rating for the service-connected right eye disability, effective April 1, 2006, and the Veteran should be afforded any difference between the TDIU and SMC K-1 rating and the SMC MB-1 and P-1, which should now both be awarded effective April 1, 2006.

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right eye disability; however, the Board finds that his symptomatology has been stable throughout each stage in the appeal.  Therefore, assigning further staged ratings is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, for the appeal period prior to April 1, 2006, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. 
§ 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

For the appeal period prior to April 1, 2006, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right eye disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology, i.e., his loss of vision, is fully addressed by the rating criteria under which the disability is rated.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra.; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right eye disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran was awarded a TDIU for the entire period on appeal in the September 2013 Board decision.  As such, no further discussion of Rice is warranted. 

For the foregoing reasons, the Board finds that an initial rating in excess of 30 percent prior to April 1, 2006, is not warranted; however, a 100 percent rating is warranted effective April 1, 2006.  In reaching such determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine and has applied it with respect to the effective date of the 100 percent rating.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable as to other aspects of the appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Prior to April 1, 2006, an initial rating in excess of 30 percent for the right eye disability is denied.

Since April 1, 2006, an initial rating of 100 percent for the right eye disability is granted, subject to the laws and regulations governing payment of monetary awards, to include recalculation of the Veteran's SMC awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


